J-A08016-22
J-A08017-22
NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JENNIFER M. STRAW AND THOMAS          :   IN THE SUPERIOR COURT OF
 P. STRAW, INDIVIDUALLY AND AS         :        PENNSYLVANIA
 CO-ADMINISTRATORS OF THE              :
 ESTATE OF ELIJAH C. STRAW,            :
 DECEASED; AND ROWAN J. STRAW,         :
 A MINOR, BY AND THROUGH HIS           :
 PARENTS AND NATURAL                   :
 GUARDIANS, JENNIFER M. STRAW          :
 AND THOMAS P. STRAW                   :   No. 639 WDA 2021
                                       :
                                       :
              v.                       :
                                       :
                                       :
 KIRK A. FAIR AND GOLON MASONRY        :
 RESTORATION, INC.                     :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 PITTSBURGH LUBES, INC. D/B/A          :
 JIFFY LUBE, TOWER AUTO SALES &        :
 SERVICE, NATIONAL AUTOMOTIVE          :
 PARTS ASSOCIATION-NAPA AUTO           :
 PARTS T/D/B/A NAPA                    :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 THOMAS P. STRAW                       :
                                       :
                                       :
 APPEAL OF: GOLON MASONRY              :
 RESTORATION, INC.

              Appeal from the Order Entered April 29, 2021
    In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): GD No.13-003294
J-A08016-22
J-A08017-22


 JENNIFER M. STRAW AND THOMAS           :   IN THE SUPERIOR COURT OF
 P. STRAW, INDIVIDUALLY AND AS          :        PENNSYLVANIA
 CO-ADMINISTRATORS OF THE               :
 ESTATE OF ELIJAH C. STRAW,             :
 DECEASED; AND ROWAN J. STRAW,          :
 A MINOR, BY AND THROUGH HIS            :
 PARENTS AND NATURAL                    :
 GUARDIANS, JENNIFER M. STRAW           :
 AND THOMAS P. STRAW                    :   No. 645 WDA 2021
                                        :
                                        :
              v.                        :
                                        :
                                        :
 KIRK A. FAIR AND GOLON MASONRY         :
 RESTORATION, INC.                      :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 PITTSBURGH LUBES, INC. D/B/A           :
 JIFFY LUBE, TOWER AUTO SALES &         :
 SERVICE, NATIONAL AUTOMOTIVE           :
 PARTS ASSOCIATION-NAPA AUTO            :
 PARTS T/D/B/A NAPA                     :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 THOMAS P. STRAW                        :
                                        :
                                        :
 APPEAL OF: KIRK A. FAIR

              Appeal from the Order Entered April 29, 2021
    In the Court of Common Pleas of Allegheny County Civil Division at
                        No(s): G.D. 13-003294

 BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.




                                    1
J-A08016-22
J-A08017-22



    MEMORANDUM BY LAZARUS, J.:                        FILED: AUGUST 8, 2022


       Appellants,   Kirk   A.   Fair   and   Golon   Masonry   Restoration,   Inc.

(collectively, Masonry Defendants), appeal from two court orders entered in

the Court of Common Pleas of Allegheny County.1 The Masonry Defendants

first appeal from an order, docketed September 11, 2019, granting summary

judgment to appellees Pittsburgh Lubes, Inc. d/b/a Jiffy Lube, Tower Auto

Sales & Service, and Fayette Auto Parts Service, Inc.2 (collectively, Hood Latch

Defendants), that dismissed their claims for contribution against the Hood

Latch Defendants.      The Masonry Defendants also appeal from an order,

docketed April 29, 2021, that denied their Motion to Mark Claims Discontinued

with Prejudice. On July 23, 2021, the Hood Latch Defendants and Crossclaim

Defendant Thomas Straw moved to quash the appeals. After careful review,

we reverse the order of the trial court granting the motion for summary

judgment and remand for further proceedings on the issue of contribution

consistent with this decision.



1    The Masonry Defendants have complied with the dictates of
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), which requires the
filing of “separate appeals from an order that resolves issues arising on more
than one docket.” Id. at 977. The Masonry Defendants filed separate notices
of appeal, at 639 WDA 2021 and 645 WDA 2021, on May 28, 2021.
Additionally, both appeals raise the same claims, and, for purposes of our
disposition, we have consolidated the appeals sua sponte. See Pa.R.A.P. 513.

2Fayette Auto Parts Service, Inc., is incorrectly identified in the case caption
as “National Automotive Parts Association – NAPA Auto Parts T/D/B/A NAPA.”
                                          2
J-A08016-22
J-A08017-22


      By way of background, on May 1, 2012, Thomas Straw was driving his

vehicle with his wife, Jennifer, and their two sons, Elijah and Rowan, as

passengers. As Mr. Straw was driving down the highway, the hood of his

vehicle experienced a mechanical malfunction and popped open, obstructing

his vision.   Mr. Straw subsequently activated his flashers and brought his

vehicle to a stop in the middle lane of the highway. At around the same time,

Kirk Fair was driving behind the Straws, in a truck that his employer, Golon

Masonry, provided him to use on the job. However, Mr. Fair was unable to

stop his vehicle in time before crashing into the Straws’ stationary vehicle.

The collision caused serious injuries to Thomas, Jennifer, Rowan, and Elijah.

Elijah later died from his injuries.

      On February 21, 2013, the Straws filed a ten-count complaint against

the Masonry Defendants.        The Masonry Defendants filed crossclaims for

contribution and indemnity against Thomas Straw. The Masonry Defendants

also joined as additional defendants the Hood Latch Defendants, asserting that

their negligent work on the hood latch of the car, and assurances that the

hood latch was safe, contributed to the motor vehicle accident.

      On June 19, 2015, the Straws filed a motion for summary judgment.

On June 26 and 29, 2015 and August 10, 2015, Hood Latch Defendants filed

motions for summary judgment.          On November 10, 2015, the trial court

granted summary judgment to the Straws and the Hood Latch Defendants,

dismissing the Masonry Defendants’ crossclaims and joinder complaints. The

                                        3
J-A08016-22
J-A08017-22


Straws then proceeded to trial against only the Masonry Defendants. The jury

found in favor of the Straws and damages were entered in excess of $35

million. The Masonry Defendants filed post-trial motions, which were denied,

and judgment was entered against the Masonry Defendants.           On May 23,

2016, the Masonry Defendants appealed from the orders granting summary

judgment.

      On March 14, 2018, while the appeal was pending, the Straws entered

into a high-low mutual release settlement agreement (2018 Settlement

Agreement) with the Masonry Defendants that was contingent upon the

outcome of the appeal.      The parties to the agreement also drafted an

Addendum to Agreement Regarding Judgment, Appeal & Mutual Release

(Addendum) that contained a “Scope of Release” provision reaffirming the

intention of the parties to release all of the Straws’ claims against any person

or entity arising out of or in any way related to the motor vehicle collision.

The Straws, however, did not file a praecipe to discontinue their claims against

the Masonry Defendants, and the Masonry Defendants did not file a praecipe

to discontinue their crossclaims against Thomas Straw.

      On May 11, 2018, this Court concluded that the trial court improperly

granted summary judgment to Thomas Straw and the Hood Latch Defendants,

vacated the judgment, and remanded.        Straw v. Fair, 187 A.3d 966 (Pa.

Super. 2018).     Since this Court vacated the judgment, the Masonry



                                       4
J-A08016-22
J-A08017-22


Defendants paid the “low” of $20 million to the Straws per the 2018

Settlement Agreement.

      Upon remand, on May 31, 2019, the Hood Latch Defendants filed a Joint

Motion for Summary Judgment. The Hood Latch Defendants argued that the

2018 Settlement Agreement among the Straws and the Masonry Defendants

did not contain any provision that extinguished the claims between the Straws

and the Hood Latch Defendants.        Therefore, the Hood Latch Defendants

contended that the Masonry Defendants failed to preserve their contribution

claims against the Hood Latch Defendants. See 42 Pa.C.S. § 8324(c) (“A joint

tort-feasor who enters into a settlement with the injured person is not entitled

to recover contribution from another joint tort-feasor whose liability to the

injured person is not extinguished by the settlement.”).      In response, the

Masonry Defendants argued that the 2018 Settlement Agreement properly

preserved their right to seek contribution.        Additionally, the Masonry

Defendants asserted that the Addendum confirmed the intention of the Straws

and the Masonry Defendants to relinquish all claims, leaving the contribution

claims against the Hood Latch Defendants as the only claims remaining in the

case. The Hood Latch Defendants countered that the Addendum was invalid,

for it lacked consideration and was never approved by the Orphans’ Court. By

an order docketed on September 11, 2019, the trial court granted the Joint

Motion for Summary Judgment in favor of the Hood Latch Defendants and

dismissed the Masonry Defendants’ claims for contribution.

                                       5
J-A08016-22
J-A08017-22


        On October 3, 2019, the Masonry Defendants filed appeals at 1491 and

1492 WDA 2019, which we quashed as interlocutory.3 See Order, 12/4/19,

at 2.    On January 29, 2020, the Masonry Defendants filed new notices of

appeal, which were docketed at 155 and 157 WDA 2020. This Court issued

Rules to Show Cause as to why these appeals should also not be quashed as

interlocutory. Additionally, the Hood Latch Defendants and the Straws filed a

Joint Application to Quash the appeals. In response, the Masonry Defendants

asserted that this Court should look to the “practical ramifications” of the order

granting summary judgment, in conjunction with the subsequently filed

settlement documents, to conclude that the appeals were properly taken from

a final order. Answer to Application to Quash (157 WDA 2021), 4/29/20, at 3

(quoting In re Fourth Dauphin Cnty. Investigating Grand Jury, 946 A.2d

666, 668 (Pa. 2008)). We again quashed the appeals as interlocutory. See

Order, 5/27/20, at 1.

        Thereafter, the Masonry Defendants filed a Joint Motion to Mark Claims

Discontinued with Prejudice in the trial court. The Masonry Defendants argued

that the Straws had settled all claims against them and waived, abandoned,

or released all claims against the Hood Latch Defendants.         Therefore, the

Masonry Defendants sought to have the trial court enter an order confirming



3While these appeals were pending, in November 2019, the Straws and the
Hood Latch Defendants entered into a mutual release to settle all claims
between the two parties.
                                        6
J-A08016-22
J-A08017-22


that all the claims among the parties, except their contribution claims against

the Hood Latch Defendants, were discontinued with prejudice, so they could

file an appeal of the summary judgment order. On April 29, 2021, the trial

court denied the Joint Motion to Mark Claims Discontinued.       The Masonry

Defendants subsequently appealed at the above-captioned dockets.

      On July 9, 2021, this Court issued a Rule to Show Cause directing the

Masonry Defendants to show cause as to why their appeals should not be

quashed or dismissed for failure to appeal from a final order. See Rule to

Show Cause, 7/9/21, at 1-2. On July 23, 2021, the Hood Latch Defendants

and Straws filed, in this Court, a joint motion to quash, again asserting that

the summary judgment order was not final.

      In response, the Masonry Defendants contended that “[t]he trial court’s

refusal to mandate th[e] ministerial act of marking any remaining claims

discontinued has so far completely prevented . . . [them] from appealing” the

order granting summary judgment in favor of the Hood Latch Defendants.

Answer to Application to Quash Appeal (639 WDA 2021), 8/6/21, at 1. The

Masonry Defendants reiterated that “there are no claims in this case other

than [their] claims against the [Hood Latch Defendants]” for contribution

because every claim has either been adjudicated, abandoned, waived, or

settled. Id. at 7-8 (citing Straw, 187 A.3d at 981 n.11). In particular, the

Masonry Defendants contend that because every claim has either been

adjudicated, abandoned, waived, or settled, we should look to the “practical

                                      7
J-A08016-22
J-A08017-22


effect” of the trial court proceedings rather than the technical effects. Id. at

2-3 (citing Lustig v. Lustig, 652 A.2d 393, 394 (Pa. Super. 1995)).

      On November 1, 2021, this Court denied the Joint Motion to Quash

Appeal without prejudice to the moving parties’ right to again raise the issue,

if properly preserved. Additionally, on the same day, this Court discharged its

Rule to Show Cause and referred the matter to the merits panel.

      The Masonry Defendants raise the following issues on appeal:

   1. Whether the trial court erred or abused its discretion in refusing
      to direct the prothonotary to mark the docket to reflect a
      discontinuance of all claims not subject to the summary judgment
      order also appealed herein, because those other claims had all
      been previously abandoned, waived, settled, and released.

   2. Whether the entry of summary judgment was appropriate where
      the trial court viewed the evidence in the light most favorable to
      the moving party and resolved all issues of doubt in favor of the
      moving party. The question turns on the court’s interpretation of
      a release, where the non-movant at summary judgment (in whose
      favor the release must be read) was a party to that release, and
      the summary judgment movant (against whom all ambiguity in
      the release must be construed) was not a party to that release,
      but a nonparty to it urging an indefensible construction of the
      release.

Brief for Appellant, at 9 (claims reordered for ease of disposition).

      Preliminarily, we must determine whether the Masonry Defendants have

appealed from a final order, or whether their appeals are interlocutory. See

Pa.R.A.P. 341(b)(1), (c); see also Gutteridge v. A.P. Green Servs., Inc.,

804 A.2d 643, 650 (Pa. Super. 2002) (finality of order appealed from is

jurisdictional and must be addressed prior to merits review).


                                       8
J-A08016-22
J-A08017-22


     Generally, a final order is an order that disposes of all the claims and

parties. Pa.R.A.P. 341(b)(1). The “entry of an order to settle, discontinue,

and end a proceeding has ‘the same effect as the entry of a judgment’ in any

legal proceeding.” Barson’s & Overbrook, Inc. v. Acre Sales Corp., 324

A.2d 467, 468 (Pa. Super. 1974) (citation omitted). This Court has, however,

overlooked the failure to formally docket a discontinuance in the interest of

judicial economy, and has “regard[ed] as done that which ought to have been

done.” Croydon Plastics Co., Inc v. Lower Bucks Cooling & Heating,

698 A.2d 625, 628 (Pa. Super. 1997) (citation omitted). “We recognize that

the proper approach in deciding whether an order is a final and[,] hence[,] an

appealable one is to apply practical considerations after examining the

ramifications of the order.” Adoption of M., 398 A.2d 642, 644 (Pa. 1979)

(citation omitted). We “must look beyond the technical effects of the [trial

court] adjudication to its practical ramifications.” Lustig, 652 A.2d at 394

(emphasis added).

     Instantly, although the underlying trial claims have not been formally

discontinued, the Straws have no remaining claims against the Hood Latch

Defendants that would preclude a finding of finality for purposes of appeal.

The Straws and Hood Latch Defendants made judicial admissions at the

summary judgment stage that may not now be contradicted. See Nasim v.

Shamrock Welding Supply Co., 563 A.2d 1266, 1270 (Pa. Super. 1989)

(“[T]he key element of a judicial admission is that a fact which has been

                                      9
J-A08016-22
J-A08017-22


admitted for the advantage of the admitting party cannot subsequently be

refuted by that party.”). A judicial admission may arise from “[s]tatements

of fact by one party in pleadings, stipulations, testimony, and the like, made

for that party’s benefit.” Cogley v. Duncan, 32 A.3d 1288, 1292 (Pa. Super.

2011). These admissions “are considered conclusive in the cause of action in

which they are made . . . and the opposing party need not offer further

evidence to prove the fact admitted.” Id.

      The Straws and Hood Latch Defendants have repeatedly acknowledged

in their briefs and oral arguments that the Straws have no outstanding claims

against the Hood Latch Defendants.4 During the August 31, 2015 summary

judgment hearing, the Straws specifically stated that the Hood Latch

Defendants “should never have been sued to begin with and should be out of

this case[.]” N.T. Summary Judgment Hearing, 8/31/15, at 59.

      Tower Auto, one of the Hood Latch Defendants, explained in its

summary judgment brief that “[n]o other party opposes [our] motion.” Tower

Reply Brief in Support of Summary Judgment, 9/8/15, at 2 n. 2. Further, at

the 2015 summary judgment hearing, Tower explained, “We’re friends with

the Straws. They didn’t sue us . . . [or] any of the additional defendants.”

N.T. Summary Judgment Hearing, 8/31/15, at 44-46. Tower has explained



4The Straws desired to end all litigation, and their “number one priority was
negotiating a resolution that would end their family’s involvement in the legal
proceedings.” Appellee’s Amended Brief, 1/7/22, at 20 n.17.
                                      10
J-A08016-22
J-A08017-22


that the Masonry Defendants are the only people who have claims against the

Hood Latch Defendants, and the Straws “do not, and have never” had any

claims against the Hood Latch Defendants. Post-Trial Brief, 1/14/16, at 5 n.7.

Lastly, in a prior appeal before this Court, Tower argued in its brief that

“[t]here is absolutely no evidence that Tower Auto breached a duty owed to

the [Straws] (and the [Straws] do not contend otherwise).” Tower Superior

Court Brief (742 WDA 2016), at 12.

       Hood Latch Defendant, Jiffy Lube, provided similar arguments at the

summary judgment phase that the only claim against it was that of

contribution. N.T. Summary Judgment Hearing, 8/31/15, at 25 (“we have

only   been   joined   as   an   additional   defendant   for   contribution   and

indemnification”) (emphasis added).

       All these statements from the Straws and Hood Latch Defendants

demonstrate a mutual understanding that the Straws had no claims against

the Hood Latch Defendants.        Indeed, as we noted in our prior decision,

“[t]here are no outstanding claims remaining in this case.” Straw, 187 A.3d

at n.11. These judicial admissions by the parties are conclusive admissions

that were made for the advantage of the parties at summary judgment. See

Cogley, supra. They cannot now be revoked to opportunistically delay the

judicial process further and prevent appeal. There is a need to “‘protect the

integrity of the courts by preventing litigants from ‘playing fast and loose’ with

the judicial system’ by switching positions as required by the moment.” In

                                       11
J-A08016-22
J-A08017-22


re Estate of Bullota, 838 A.2d 594, 596 (Pa. 2003) (citation omitted).

Accordingly, we conclude that the Masonry Defendants have properly

appealed from what is, effectively, a final order, as no claims remain among

any of the parties.5 See Pa.R.A.P. 341(b)(1), (c); see also Lustig, supra.6


5 We agree with the Masonry Defendants that the trial court erred in refusing
to mark the claims discontinued. See Lustig, supra. There are no further
proceedings to take place in the trial court besides those related to
contribution, which were denied at summary judgment. Accordingly, the
Masonry Defendants have properly appealed from a final order in the trial
court, and we have jurisdiction to hear the appeal. See Pa.R.A.P. 341(b)(1).
6 We note that the Straws contend they raised direct claims against the Hood
Latch defendants by virtue of the joinder complaints filed by the Masonry
Defendants. Amended Brief for Straws, at 21-23. While we are cognizant
that under Pa.R.C.P. 2255(d), a plaintiff “shall recover” from additional liable
defendants, we are constrained to conclude that the Straws nevertheless
waived any direct claims against the Hood Latch Defendants by not opposing
the Hood Latch Defendants’ summary judgment motions. See Payton v.
Pennsylvania Sling Co., 710 A.2d 1221 (Pa. Super. 1998) (failure to raise
claim in opposition to summary judgment waives claim); Pa.R.C.P. 1035.3(a)
(plaintiffs “may not rest upon the mere allegations or denials of the pleadings
but must file a response within thirty days after service of the motion.”). Any
direct claims the Straws may have had against the Hood Latch Defendants are
waived due to their failure to oppose summary judgment. See Grandelli v.
Methodist Hosp., 777 A.2d 1138 (Pa. Super. 2001) (arguments not raised
before trial court in opposition to summary judgment cannot be raised for the
first time on appeal.)

Moreover, we observe that in November 2019, the Straws and Hood Latch
Defendants entered into a settlement agreement to release the alleged claims
the two parties had against each other. That agreement provides that if this
Court were to affirm the order of summary judgment, then the settlement
requires the Hood Latch Defendants to pay the Straws $100,000.00. In the
alternative, that agreement provides that if this Court were to reverse, the
settlement simply releases both parties of any claims without payment. In
light of our discussion above, it is unclear what substantive claims this
settlement is releasing; nevertheless, it is apparent that the “practical
ramifications” of the summary judgment order and subsequent settlement
                                      12
J-A08016-22
J-A08017-22


      In their second claim, the Masonry Defendants put forth three separate

arguments for why they preserved claims for contribution against the Hood

Latch Defendants. First, they contend that the 2018 Settlement Agreement

preserved their claims for contribution by releasing the Straws of all their

claims. Second, they assert the Addendum to the 2018 Settlement Agreement

confirms that the contribution claims are preserved. Third, they argue that

regardless of whether the 2018 Settlement Agreement and Addendum

technically preserved the contribution claims, the Straws have no remaining

claims against the Masonry Defendants, so the 2018 Settlement Agreement

essentially preserved the contribution claims. We address these arguments

in turn.

      We have previously stated our standard of review in this case as follows:

      Our scope of review of a trial court's order granting or denying
      summary judgment is plenary, and our standard of review is clear:
      the trial court's order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

      Summary judgment is appropriate only when the record clearly
      shows that there is no genuine issue of material fact and that the
      moving party is entitled to judgment as a matter of law. The
      reviewing court must view the record in the light most favorable
      to the nonmoving party and resolve all doubts as to the existence
      of a genuine issue of material fact against the moving party. Only
      when the facts are so clear that reasonable minds could not differ
      can a trial court properly enter summary judgment.




agreement are that no claims remain in the trial court. See Lustig, 652 A.2d
at 394.


                                       13
J-A08016-22
J-A08017-22


Straw v. Fair, 187 A.3d 966, 982 (Pa. Super. 2018) (citations omitted); see

also Summers v. Certainteed Corp., 997 A.2d 1152, 1159 (Pa. 2010)

(“[T]he issue as to whether there are no genuine issues as to any material

fact presents a question of law, and therefore, on that question our standard

of review is de novo. This means we need not defer to the determinations

made by the lower tribunals.”).

      First, the Masonry Defendants argue that the 2018 Settlement

Agreement indicates that the Straws wanted to terminate all litigation and

avoid all future proceedings by marking the judgment satisfied. The Masonry

Defendants direct our attention to the following paragraphs in the release to

argue that it also releases claims against the Hood Latch Defendants:

      “Straws desire to terminate all litigation and avoid further
      proceedings including retrials and appeals.” Factual Premises, ¶
      14.

      “[The Masonry Defendants] . . . desire to satisfy the judgment for
      less than awarded, to mark the judgment satisfied.” Id. at ¶ 15.

Brief for Appellant, 11/18/21, at 23. The Masonry Defendants also argue that

the 2018 Settlement Agreement refers to their right to contribution in multiple

places:

      “It is understood and agreed that [the Masonry Defendants] . . .
      retain all rights to seek indemnification and contribution from the
      [Hood Latch Defendants] and that nothing in this Agreement shall
      release, discharge, or otherwise disturb those rights and claims.”
      Covenants and Release, ¶ 1(f).

      “Thomas Straw and Jennifer Straw agree to voluntarily participate,
      within reason, in any additional proceedings advanced by [the Masonry

                                      14
J-A08016-22
J-A08017-22


      Defendants], including but not limited to trial against the [Hood Latch
      Defendants].” Id. at ¶ 1(h).

Brief for Appellant, 11/18/21, at 23-24.

      When interpreting the effect and scope of a settlement agreement, the

“primary focus is on the intent of the parties to the agreement and ordinary

effect should be given to that intent.” Maloney v. Valley Med. Facilities,

Inc., 984 A.2d 478, 487 (Pa. 2009) (quoting Restatement (Third) of Torts,

Apportionment of Liability § 24 cmt. f). We give deference to the intent of the

parties because “parties to a settlement should be afforded latitude to

effectuate their express intentions.” Id. However, “the primary source of the

court’s understanding of the parties’ intent must be the document itself.”

Flatley by Flatley v. Penman, 632 A.2d 1342, 1344 (Pa. Super. 1993)

(citation omitted). Therefore, “what a party now claims to have intended is

not as important as the intent that we glean from a reading of the document

itself.” Id. Additionally, the Contribution Among Tort-Feasors Act explains

that a “joint tort-feasor who enters a settlement with the injured person is not

entitled to recover contribution from another joint-tortfeasor whose liability to

the injured person is not extinguished by the settlement.” See 42 Pa.C.S. §

8324(c).

      Although the above excerpts, when read in isolation, may offer support

for the position that the Straws intended to dispose of all claims in the case,

“what a party now claims to have intended is not as important as the intent


                                       15
J-A08016-22
J-A08017-22


that we glean from a reading of the document itself.” See Flatley, supra.

The 2018 Settlement Agreement states that the “[Masonry Defendants] . . .

desire to . . . discontinue litigation with Straws.” 2018 Settlement Agreement,

3/14/18, at 4 ¶ 15. It also explains that “the parties . . . forever release and

discharge the other parties to this Agreement . . . from any and all liability,

claims, causes of action . . . arising out of or in connection with the motor

vehicle accident of May 1, 2012.” Id. at 10 ¶ 8. Moreover, the parties agreed

that the 2018 Settlement Agreement “is intended to, and does, forever

terminate all legal proceedings in state court between and among the parties.”

Id. The Hood Latch Defendants were never included as a party to the release,

and the 2018 Settlement Agreement was not made available for them to

review for over a year after it was signed.      Facially, the 2018 Settlement

Agreement does not discharge the liability of any of the Hood Latch

Defendants – it merely settles the claims of the parties to the release.

      Furthermore, asserting that a right to contribution exists is not sufficient

to preserve or establish a claim for contribution.            Walton v. Avco

Corporation, 610 A.2d 454, 461 (Pa. 1992).            The Masonry Defendants

“cannot now claim that it intended to reserve a right to contribution that it did

not have in the first place.” Trial Court Opinion, 9/9/21, at 4 (citing Walton,

610 A.2d at 461).

      In Walton, our Supreme Court explained that “[c]rucial to consideration

of this issue [of contribution] is the requirement that the liability of the non-

                                       16
J-A08016-22
J-A08017-22


settling joint tortfeasor be extinguished before a right to contribution arises.”

Walton, 610 A.2d at 461 (emphasis in original). There, one defendant settled

with the plaintiff before trial and then sought contribution against the non-

settling third-party defendant. Id. at 456. The Supreme Court held that the

defendant did not preserve a right to contribution because the release entered

by the plaintiff and defendant “makes no mention of [the additional defendant]

being similarly released.” Id. at 461.

      Instantly, the 2018 Settlement Agreement makes no mention of the

Straws releasing the Hood Latch Defendants, and, therefore, the Masonry

Defendants did not technically preserve their contribution claims through that

instrument. Therefore, we conclude that the trial court did not err or abuse

its discretion in concluding that the 2018 Settlement Agreement, on its own,

failed to properly preserve the contribution claim against the Hood Latch

Defendants.    See Straw, supra.       As noted above, the 2018 Settlement

Agreement did not properly release the Hood Latch Defendants, as they were

not a party to the Agreement and, therefore, the contribution claim did not

arise. See Walton, supra. Accordingly, this argument lacks merit and we

grant no relief on this claim.

      Next, we address the Addendum to the 2018 Settlement Agreement.

The Straws and their counsel, along with the Masonry Defendants, executed

the Addendum on May 7, 2018, which was incorporated into the 2018



                                       17
J-A08016-22
J-A08017-22


Settlement Agreement.7 The Addendum was partly executed to clarify any

ambiguity in the 2018 Settlement Agreement regarding whether the claims

for contribution were preserved.8 The Masonry Defendants contend that even

if the 2018 Settlement Agreement did not preserve their contribution claims,

the Addendum preserved those claims because it released all of the Straws’

claims against all parties related to the motor vehicle accident. See Brief for

Appellant, 11/18/21 at 29-32.

      The Addendum states:

      In further consideration of the payments specified above, Straws,
      [Masonry Defendants], and Selective reaffirm their original
      intention and understanding that the [2018 Settlement
      Agreement] discharges and releases all of the Straws’ claims
      against any person or entity arising out of or in any way related
      to the motor vehicle collision on May 1, 2012. This intention and
      understanding is recited in the [2018 Settlement Agreement]. . .
      . As a result of the [2018 Settlement Agreement,] the Straws
      have no remaining claims or potential claims against [the Masonry
      Defendants], Selective or any other party, person, or entity.




7 The 2018 Settlement Agreement contains an integration clause precluding
oral modification of its terms. See Covenants and Release, ¶ 3 (“This
Agreement constitutes the entire agreement of the parties with respect to its
subject matter and cannot be altered by alleged oral understandings[.]”).

8 A May 2, 2018 email from the Straws’ counsel to counsel for the Masonry
Defendants illustrates that the parties understood that there could be
problems with the 2018 Settlement Agreement preserving claims for
contribution. Email from Straws to Masonry Defendants, 5/2/18 (“I have had
some interesting discussions with the additional defendants and they believe
if our agreement isn’t written a certain way (and it is not based on my
understanding from them) that you may have issues continuing to pursue
them.”).

                                      18
J-A08016-22
J-A08017-22


      As further recited in the [2018 Settlement Agreement], [Masonry
      Defendants] and Selective retain the right to seek indemnity and
      contribution from the [Hood Latch Defendants]. . . . Thomas
      Straw and Jennifer Straw agree to voluntarily participate, within
      reason, in any additional proceedings advanced by . . . [the
      Masonry Defendants], including but not limited to trial against the
      [Hood Latch Defendants].

Addendum, 5/7/18, at ¶ 6(a)–(b).

      The above language, standing alone, would preserve claims for

contribution. See 42 Pa.C.S. § 8326 (“A release by the injured person of one

joint tort-feasor . . . does not discharge the other tort-feasors unless the

release so provides.”) (emphasis added); cf. Walton, supra.                       The

Addendum clearly discharges all tort-feasors from any potential claims by the

Straws.   See Addendum, 5/7/18, at ¶ 6(a)–(b).            It also clarifies that the

Masonry Defendants could pursue their contribution claims, and the Straws

would voluntarily participate in those proceedings. See id.

      However, our review of the record reveals that the trial court simply

ignored the Addendum when it granted summary judgment in favor of the

Hood Latch Defendants.        See Order, 9/11/19, at 1.         Additionally, in its

Pa.R.A.P. 1925(a) opinion explaining its reasoning for granting summary

judgment, the trial court merely wrote, “Appellants refer to subsequent

actions taken by Plaintiffs, which discharge any and all remaining claims that

Plaintiffs had. . . . [I]t is the Defendants’ responsibility to preserve its provision

for the disposition of all parties claims against Additional Defendants by way

of a general release.” Trial Court Opinion, 9/9/21, at 4. Moreover, we observe

                                         19
J-A08016-22
J-A08017-22


that the trial court’s Rule 1925(a) opinion focuses almost exclusively on the

2018 Settlement Agreement and makes no mention of the Addendum

executed by the Straws and the Masonry Defendants. See id. at 1-6. Further,

although the trial court was briefed on the Addendum multiple times, it failed

to include any discussion of, or reference to, the Addendum in any of its

rulings. Nor did the trial court ever provide a reason for not discussing the

Addendum.

      Thus, we are constrained to conclude that the trial court abused its

discretion by not properly addressing the validity and effect of the Addendum.9

We note that the proper approach to summary judgment requires “that all

doubts as to the existence of a genuine issue of material fact must be resolved

in favor of the non-moving party.” Ward v. Rice, 828 A.2d 1118, 1120 (Pa.

Super. 2003) (citation omitted). Since the Addendum appears to preserve

claims for contribution, the trial court erred in granting summary judgment

without considering its validity and effect.




9 The Straws and Hood Latch Defendants argue that the Addendum is not
binding on the parties for lack of consideration and court approval. See Brief
for Appellee, 12/17/21, at 17-21. However, these issues are not before us
today and are more properly decided on remand. See Commonwealth v.
Grant, 813 A.2d 726, 733 (Pa. 2002) (noting that appellate courts generally
do not consider matters that involve a consideration of facts not in evidence,
because “the absence of a trial court opinion can pose a substantial
impediment to meaningful and effective appellate review.”).


                                       20
J-A08016-22
J-A08017-22


      Accordingly, we conclude that the trial court abused its discretion in

granting summary judgment.       See Straw, supra.   Thus, we reverse and

remand. On remand, we direct the trial court to conduct any proceedings that

it deems necessary.     See 42 Pa.C.S. §§ 8324, 8326; see also Pa.R.C.P

2039.10

      Judgment reversed.     Case remanded for proceedings consistent with

this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2022




10 We note that the Masonry Defendants offer a final argument that the 2018
Settlement Agreement effectively disposes of all the Straws claims because
the Straws only had claims against the Masonry Defendants from the start.
They argue that Walton, thus, does not apply because there were no claims
by the Straws against the Hood Latch defendants for the 2018 Settlement
Agreement to even release. See Walton supra. However, in light of our
disposition, we need not address this final claim.
                                       21